PLEUS, J.
Appellant, St. Paul Guardian Insurance Company, filed its “Notice of Appeal of Partial Final Judgment” pursuant to Florida Rules of Appellate Procedure 9.030(b)(1)(A) and 9.110(k) of an “Order Granting Plaintiffs’ Motion to Set Aside Settlement Agreement, Denying Defendants’ St. Paul Guardian Insurance Company Motion to Enforce Settlement Agreement and Denying Petition for Attorney’s Fees and Costs and/or to Disburse Monies Held in the Registry of the Court.” The order under review is not a final order, partial final judgment or other appealable order.
We have also considered appellant’s request to review this matter as a petition for writ of certiorari. A certiorari review of an interlocutory, non-appealable order is appropriate only when the order departs from the essential requirements of law and causes material injury to the petitioner throughout the remainder of the proceedings below, effectively leaving no adequate remedy on appeal. Martin-Johnson, Inc. v. Savage, 509 So.2d 1097 (Fla.1987). The mere expense and inconvenience of further litigation does not constitute harm sufficient to permit certiorari review. H.L.O.T. Family Limited Partnership v. Magnolia Plantation Property Owners Association, Inc., 801 So.2d 292 (Fla. 1st DCA 2001). We conclude that certiorari relief is not appropriate under the facts of this case because the issues raised in this proceeding are renewable on direct ap*1269peal. See, e.g., Caruso v. Super Vision International, Inc., 845 So.2d 947 (Fla. 5th DCA 2003). Accordingly, we dismiss the appeal, alternatively deny the petition and cancel oral argument.
APPEAL DISMISSED.
PALMER and ORFINGER, JJ., concur.